Citation Nr: 1521717	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985, and from March 2003 to May 2004.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which established service connection for PTSD, and assigned an initial rating of 30 percent, effective September 30, 2009.  The Veteran appealed, contending that a higher rating was warranted.  He did not appeal the effective date assigned for the establishment of service connection.

More recently, a September 2013 rating decision assigned a 50 percent rating for the Veteran's service-connected PTSD, effective September 30, 2009.  Nevertheless, this case remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of this hearing is of record.

This case was previously before the Board in July 2013 and July 2014.  In July 2013, the Board, in pertinent part, remanded the current appellate claim for further development to include a new VA examination of the Veteran's PTSD which was accomplished in August 2013.  Thereafter, the Board issued a decision in July 2014 which found the Veteran was not entitled to a rating in excess of 50 percent for his service-connected PTSD.

The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's July 2014 decision and remanded the matter for action consistent with the JMR.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR essentially contended that the Board's July 2014 decision contained inadequate reasons and bases in that it did not account for the Veteran's lay statements regarding suicidal ideation to include statements from March 2009 and November 2012.  Such symptomatology is part of the criteria associated with the next higher rating of 70 percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, other evidence of record indicated no such symptomatology.  For example, a December 2009 VA examination showed no suicidal or homicidal thoughts; and April 2013 treatment records indicated no suicide risk.  The August 2013 VA examination did not identify suicidal ideation as a current symptom of the Veteran's PTSD.  As such, it is not clear whether the evidence of record adequately reflects the current nature and severity of the Veteran's service-connected PTSD.  

In view of the foregoing, the Board finds that a remand is required to accord the Veteran a new examination to adequately evaluate his PTSD, to include his lay assertions of suicidal ideation.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  




Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his PTSD since August 2013.  Even if the Veteran does not respond, determine whether there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.  Further, the examination should reflect consideration of the Veteran's lay assertions of suicidal ideation to include the March 2009 and November 2012 statements.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of the Veteran's lay assertions of suicidal ideation to include the March 2009 and November 2012 statements.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in November 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




